Entered: July 18th, 2019   Case 19-18315   Doc 28   Filed 07/18/19   Page 1 of 15
Signed: July 18th, 2019

SO ORDERED
Case 19-18315   Doc 28   Filed 07/18/19   Page 2 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 3 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 4 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 5 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 6 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 7 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 8 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 9 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 10 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 11 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 12 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 13 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 14 of 15
Case 19-18315   Doc 28   Filed 07/18/19   Page 15 of 15
